105 F.3d 650
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ginger L. YOUNG, Plaintiff-Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant-Appellee.
No. 95-2867.
United States Court of Appeals, Fourth Circuit.
Jan. 3, 1997.

ARGUED:  H. Russell Vick, Greensboro, North Carolina, for Appellant.
Barbara Dickerson Kocher, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
ON BRIEF:  Janice McKenzie Cole, United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ginger L. Young pursued a claim for supplemental security income and disability insurance benefits under the Social Security Act, alleging that she was disabled due to back pain and mental health problems.  An administrative law judge (ALJ) denied benefits, reasoning that Young was not disabled because her medical problems did not prevent her from performing her past relevant work and that her subjective complaints of pain were not credible.  After the Appeals Council denied review, Young filed the present petition.  The district court held that the decision of the ALJ was legally correct, supported by substantial evidence, and should be affirmed.  See Craig v. Chater, 76 F.3d 585, 589 (4th Cir.1996) ("Under the Social Security Act, [federal courts] must uphold the factual findings of the Secretary if they are supported by substantial evidence and were reached through application of the correct legal standard.").


2
Young now appeals, asserting that the ALJ erred in determining that she could return to her past relevant work and in finding that her subjective complaints of pain were not fully credible.  Having carefully considered the arguments of the parties and the record, we conclude that the district court was correct and affirm on its reasoning.  Young v. Shalala, No. 94-481 (E.D.N.C. Aug. 16, 1995).

AFFIRMED